DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s foreign priority claim is acknowledged to document JP2016-004409 in this national stage entry via PCT/JP2016/086373.

Allowable Subject Matter
Claims 1-8, 10-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims, as previously noted, distinguish over the art of record and thereby the art as a whole by clarifying that each group requires a least two of the parts.  See applicant's remarks dated 2/18/2022 for further detail.
The claims are now eligible under 35 USC 101 as they recite display operations in a CAD interface (i.e. a graphical user interface) very similar to those highlighted in example vi. of MPEP 2106.04(a)(1).  The claim recites displaying mesh model parts from multiple groups, taking user input to manipulate them, displaying the specified parts based on the input, using those parts to create a new mesh model, and displaying the new mesh model.  This provides specific instructions on which features to display (specific parts based on the user input) and how to display them (in terms of selected and merged mesh models and which mesh parts of the over model to display).  In view of this, the claims are eligible and the prior made 35 USC 101 rejections are overcome and withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/               Primary Examiner, Art Unit 2147